DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The request filed on 01 July 2021 for a Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No. 15/219,121 is acceptable, and a RCE has been established.  An action on the RCE follows.

Applicant’s amendment filed 02 June 2021 is acknowledged and entered.  Following the amendment, claims 4, 5, 8 and 10 are canceled, claims 1, 2, 18 and 19 are amended, and the new claims 28-35 are added.    
Currently, claims 1, 2, 6, 7, 9, 11-13 and 15-35 are pending, and claims 1, 2, 6, 9, 11-13, 15, 17-19 and 23-34 are under consideration. Claims 7, 16, 20-22 and 35 are withdrawn from further consideration as being drawn to a non-elected invention/species. 
Note, claims 21, 22 and 35 are drawn to a method of using an anti-IL-6 antibody, which was not present in the claims as originally filed.  Since applicant has received an action on the merits for the originally presented anti-IL-6R antibody, which claims are presently not allowable, accordingly, claims 21, 22 and 35 are withdrawn from consideration. 

Withdrawal of Objections and Rejections:
All objections and rejections of claims 4, 5, 8 and 10 are moot as the applicant has canceled the claims.
The rejection of claims 2, 15 and 16 under 35 U.S.C. 112(b), as being indefinite is withdrawn in view of applicant’s amendment.
The new matter rejection of claims 1, 2, 6, 9, 11-13, 15, 17-19 and 21-27 under 35 U.S.C. 112(a) as failing to comply with the written description requirement is withdrawn in view of applicant’s amendment

Prior Art Rejections


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  

Claims 1, 2, 9, 11, 12, 15, 18, 19 and 23-34 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (Transplantation: July 15, 2014, Volume 98 - Issue - p128-129), and Casulo et al. (Clin Lymphoma Myeloma Leuk, 13 (2013), pp. 106-111), and further in view of Takahashi et al. (US 9,725,514, 8/8/2017; or its US application publication US 2010/0061986, 3/11/2010); and Biondi et al. (Transplantation: July 15, 2014, Volume 98 - Issue - p129, abstract #2251).  
	The teachings of Choi, Casulo, and Takahashi were reviewed in the previous Office Action (6/26/2020), and are paraphrased herein:
Choi discloses that 11 patients who developed ABMR+ including patients with chronic TG and DSA+, and were resistant to treatment with I + R or PLEX + I + R, were treated with tocilizumab (TCZ) @ 8mg/kg, monthly x 3-9M; and that after TCZ treatment, DSA levels decreased in 6/11 patients (55%) while 3/11 (27%) remained stable over the 12M observation Note, transplant glomerulopathy (TG) represents a morphologic/pathologic lesion of renal allografts, indicating kidney transplant, and biopsy diagnosis.  
Choi does not teach detecting whether hypogamma-globulinemia is present in the subject, and administering IVIG with the inhibitor of IL-6 when hypogammaglobulinemia is present; or that tocilizumab can be administered during transplant, or how tocilizumab is administered (claims 4 and 15).  
Casulo teaches incidence of hypogammaglobulinemia in patients receiving rituximab and the use of intravenous immunoglobulin for recurrent infections: rituximab can cause symptomatic hypogammaglobulinemia; prolonged hypogammaglobulinemia after rituximab has been observed in the posttransplantation setting, that there have been numerous case reports of hypogammaglobulinemia associated with infection, and the incidence of sinopulmonary and other infections is purported to be increased in patients with deficiencies of an IgG subclass, which is consistent with our findings that demonstrate a heightened risk of hypogamma-globulinemia in patients after rituximab use; and intravenous immune globulin (IVIG) appeared to reduce the frequency of infection (abstract, and page 110, the paragraph bridging two column, for example).  Additionally, Casulo teaches that hypogammaglobulinemia was defined as a deficiency in the serum immunoglobulin (Ig) G level below 600 mg/dL (page 107, 1st column, 2nd paragraph under “Patients and Methods”).  
Takahashi teaches a method for suppressing chronic rejection reaction of transplatation, which comprises administering a composition comprising an anti-IL-6R antibody to a subject in need thereof prior to organ transplantation, at the time of organ transplantation, or after organ transplantation by oral and parenteral administration, wherein parenteral administration include, for example, intravenous injections, subcutaneous injections, and local injection during surgery; and the organ transplantations include, among others, kidneys (claim 1 of ‘514 patent; column 20, lines 26-29, 33-36 and 39-43; and column 16, lines 43-48, for example).  Additionally, Takahashi teaches that appropriate administration methods can be selected depending on a patient's age and symptoms, and the effective dose per administration can be, for example, a dose of 1 to 20 mg/kg body weight/month administered via an intravenous injection such as a drip infusion, subcutaneous injection or such, once to several times a month, for example, twice a week, once a week, once every two weeks, or once every four weeks, which schedule may be adjusted by, for example, extending the administration interval of twice a week or once a week to once every two weeks, once every three weeks, or once every four weeks, while monitoring the condition after transplantation and changes in the blood test values (column 17, lines 23-43).   
Biondi teaches that the use of IVIG prophylaxis against AMR in renal transplant recipients using 0.5gm/kg IVIG monthly for 4 doses; and following patients for development of donor specific antibody (DSA), biopsy proven rejection, viral infections, neutropenia, graft loss, and death (abstract).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to treat a patient having ABMR by administering an anti-IL-6R antibody such as tocilizumab during (prior or after) transplantation (by local injection, for example); or to administering said antibody by intravenous or subcutaneous injection, especially those resistant to treatment with I + R, wherein the patient is identified as being DSA+, having TG, and biopsy proven rejection; to monitor the presence of hypogammaglobulinemia during the treatment (before an/or after administering tocilizumab), especially in those received rituximab (part of the standard care for transplantation patients); and administer IVIG when the serum IgG level is below 600 mg/dL; and to treat the patient showing hypogammaglobulinemia with 0.5gm/kg IVIG monthly while following the condition of hypogammaglobulinemia and the development of ABMR, following the teachings of Choi, Casulo, Biondi, and Takahashi.  The person of ordinary skill in the art would have been motivated to do so for better disease treatment, i.e., improved efficacy for treating ABMR (with tocilizumab), and reducing the frequency of infection (with IVIG), and reasonably would have expected success because Choi has demonstrated the effectiveness of tocilizumab in treating ABMR; and Casulo teaches that hypogammaglobulinemia associated with infection, and IVIG can reduce the frequency of infection.  With respect to the limitations of “12 months to 36 months” (claim 1), “about 13 months, …, or about 30 months” (claim 18), and “6 months to 18 months” (claim 32), obviously, such would be dependent on the condition of the patient (for example, severity of ABMR, the response of the patient to the treatment, etc.), which can be readily determined by one skilled in the art (an attending physician, for example), which is routine in the art.  With respect to the limitations in claims 25, 26, 28 and 29, they represent the inherent properties of the method taught by the combined teachings of the cited prior art references.  
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1, 2, 9, 11, 12, 15, 17-19 and 23-31 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (Transplantation: July 15, 2014, Volume 98 - Issue - p128-129), Casulo et al. (Clin Lymphoma Myeloma Leuk, 13 (2013), pp. 106-111), and Takahashi et al. (US 9,725,514, 8/8/2017; or its US application publication US 2010/0061986, 3/11/2010), as applied to claims 1, 2, 9, 11, 12, 15, 18, 19 and 23-34 above, and further in view of Bao et al. (US 2012/0301460, 11/29/2012).  
The teachings of Choi, Casulo and Takahashi are reviewed above.  None of the references teaches the specific dosage recited (claim 17, for example).  
Bao teaches a method of treating an IL-6-mediated disorder in a patient comprising subcutaneously administering an anti-IL-6R antibody to the patient, wherein the anti-IL-6R antibody is administered as a fixed dose of 162 mg per dose (e.g. every week, every two weeks, or every ten days); and the IL-6-mediated disorders to be treated include, among others, tissue and organ transplantation such as heart transplantation, and chronic rejection; and wherein the anti-IL-6R antibody is tocilizumab (page 13, [0153] and [0154], and abstract, for example). 
With respect to claim 17, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to treat ABMR by administering an anti-IL-6R antibody such as tocilizumab via intravenous or subcutaneous route at a fixed dose such as 162 mg every week or every two weeks based on patient’s conditions; and administer IVIG when the serum IgG level is below 600 mg/dL, following the teachings of Choi, Casulo, Takahashi, and Bao.  The person of ordinary skill in the art would have been motivated to do so for treating transplant rejection, and reasonably would have expected success because Bao teaches the intravenous or subcutaneous injection of tocilizumab and dosages such 162 mg every week or every two weeks for treating an IL-6-mediated disorder including transplantation rejection.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1, 2, 6, 9, 11-13, 15, 18, 19 and 23-31 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (Transplantation: July 15, 2014, Volume 98 - Issue - p128-129), and Casulo et al. (Clin Lymphoma Myeloma Leuk, 13 (2013), pp. 106-111), as applied to claims 1, 2, 9, 11, 12, 15, 18, 19 and 23-34 above, and further in view of Kasiske et al. (International Society of Nephrology, online publication, 2009; copy provided in previous Office Action), and Hychko et al. (Int J Organ Transplant Med. 2011; 2(2): 51-6; copy provided in previous Office Action).   
The teachings of Choi and Casulo are reviewed above.  Neither reference specifically mention that tocilizumab is administered in combination with intravenous immunoglobulin and/or rituximab.
The teachings of Kasiske and Hychko were reviewed in the previous Office Action, and are paraphrased herein:
Kasiske teaches KDIGO clinical practice guideline for the care of kidney transplant recipients, wherein in treating antibody-mediated acute rejection, one or more agents can be used, which include, among others, intravenous immunoglobulin and anti-CD20 antibody (page 3, 2nd column, lines 5-6).  
Hychko reports studies of rituximab (RTX, a chimeric anti-CD20 monoclonal antibody) in antibody-mediated rejection (AMR) of the renal allograft, and concludes that RTX is a reasonable therapeutic option in the treatment of AMR (abstract, for example).  
With respect to claims 6 and 13, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to treat antibody-mediated acute rejection in a patient having a transplant with tocilizumab in combination with IVIG, or with IVIG and an anti-CD20 antibody such as rituximab following the teachings of Choi, Casulo, Kasiske, and Hychko.  The person of ordinary skill in the art would have been motivated to do so for disease treatment, and reasonably would have expected success because all of tocilizumab, IVIG, and rituximab have been used for treating transplantation rejection.  
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Applicants argument filed on 02 June 2021 has been fully considered, but is not deemed persuasive for the reasons below.  
At pages 12-13 of the response, the applicant argues that, citing reference, the success in treating TG+ and DSA+ chronic ABMR patients was truly surprising, particularly pointing to the fact that chronic ABMR was considered irreversible before the priority date, in fact, several publications described chronic ABMR as irreversible, and the unexpected reversal of chronic ABMR is especially supported by the Remport reference; that Choi does not suggest that the specifically claimed treatment regimens would provide successful treatment of TG+ and DSA+ chronic ABMR patients as claimed, Casulo only describes that hypogammaglobulinemia can occur in patients receiving rituximab; while Casulo may teach the need of IVIG in the context of rituximab therapy, 12Casulo does not teach or suggest the potential need of IVIG in the context of IL-6 inhibitor therapy; Takahashi relates to an IL-6 inhibitor for suppressing chronic rejection reactions, but only provides one working example, which is not kidney transplant and no IVIG, and does not nearly teach or suggest successful treatment of TG+ and DSA+ chronic ABMR patients; Bao describes chronic rejection, but provides no working examples for transplant rejection, not to mention chronic ABMR of a kidney transplant, and does not nearly teach or suggest successful treatment of TG+ and DSA+ chronic ABMR patients; and Kasiske and Hychko disclose the use of anti-CD20 antibodies with IVIG for for treating ABMR in kidney transplant recipients, however, neither teaches the need of IVIG in the context of therapy with an IL-6 inhibitor or the need of IVIG in patients who already failed the standard of care, which includes IVIG; and that the deficiencies in each of the above references are not cured by another thereof.   
This argument is not persuasive for the following reasons: first, Choi expressly teaches the use of the anti-IL-6R antibody tocilizumab for treating ABMR+ including patients with chronic TG and DSA+, and were resistant to treatment with I + R or PLEX + I + R; and demonstrates the efficacy of the treatment.  Therefore, the inventive concept is taught by Choi.  Additionally, even if Choi had not demonstrated the efficacy, such is not a requirement for prior art enablement (see MPEP 2121 III.).  Further, “all disclosures in reference patent must be evaluated, including nonpreferred embodiments; a reference is not limited to disclosure of specific working examples.” In re Mills and Palmer, 470 F.2d 649, 651, 176 USPQ 196, 198 (CCPA 1972).  Furthermore, it is unclear what is so surprising and unexpected, i.e., compare to what?  Furthermore, applicant's arguments are against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, it is the combined teachings of the cited references, which render the claimed methods obvious.  

Double Patenting Rejections:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 2, 6, 9, 15, 17-19 and 23-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 9, 10, 12-14 and 16 of copending Application No. 15/448,406, . Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons of record set forth in the previous Office Action mailed on 10/10/2017, at page 3.  
In the response filed on 6/2/2021, applicant remains that hat this rejection will be appropriately addressed once this application or the reference application is otherwise in condition for allowance.  The rejection is, therefore, maintained.

Conclusion:
No claim is allowed.



Advisory Information:	
			Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
11/16/21